DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/14/2019 have been acknowledged. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/26/2016. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-15 are pending. Claims 1, 12, and 13 are the independent claims. Claims 14 and 15 have been added. Claims 1 -13 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 2/17/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 2/17/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive.  Therefore the interpretations under 35 U.S.C. § 112 (6) have been withdrawn.
With respect to the claim objection of claims 1 and 12-13, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of Claims 1 and 12-13 have been withdrawn.
	With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 1-2, 4, 6-7, and 12-14 are rejected under 35 USC 103 as being unpatentable over Zhou et al. (United States Patent Publication 2017/0083748) in view of Johnson et al.  (United States Patent Publication 2016/0307447).
With respect to Claim 1: While Zhou discloses “An information processing device comprising circuitry configured to” [Zhou, Abstract, ¶ 0089, 0116-0117, 0121, 0145 and 0180]; 
“set a measurement area” [Zhou, Abstract, ¶ 0089, 0116-0117, 0121, 0145 and 0180]; 
“control a mobile unit to move to the measurement area” [Zhou, Abstract, ¶ 0089, 0116-0117, 0121, 0145 and 0180]; 
“and measure human flow data indicating human flow” [Zhou, Abstract, ¶ 0089, 0116-0117, 0121, 0145 and 0180]; 
“receive the human flow data” [Zhou, Abstract, ¶ 0080-0083, 0089, 0116-0117, 0121, 0145 and 0180]; 
“display the human flow data on a display of the information processing device” [Zhou, Abstract, ¶ 0080-0083, 0089, 0091 and 0180];
Zhou does not specifically state that the area in which the mobile unit moves to is based on points set by longitude and latitude.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johnson into the invention of Zhou to not only include moving UAVS to locations to survey as Zhou discloses but to also include the area by latitude and longitude as taught by Johnson with a motivation using an art known feature of using geolocations to control UAV’s [Johnson, ¶ 0021]. Additionally, the claimed invention is merely a combination of old, well known elements such as drone monitoring and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Zhou discloses “The information processing device according to claim 1, wherein, when the mobile unit is not in the measurement area, the mobile unit control unit controls the mobile unit to move from a present location to the measurement area and measure the human flow data” [Zhou, Abstract, ¶ 0080-0083, 0089, 0116-0117, 0121, 0145 and 0180].
With respect to Claim 4: Zhou discloses “The information processing device according to claim 1, wherein the mobile unit control unit controls the mobile unit to turn toward the position with the largest human flow and measure the human flow data in the vicinity in the measurement area” [Zhou, ¶ 0180].
Claim 6: Zhou discloses “The information processing device according to claim 1, wherein the display control unit controls display in which a size of human flow corresponding to the human flow data is expressed in a heat map” [Zhou, ¶  0081-0082 and 0091].
With respect to Claim 7: Zhou discloses “The information processing device according to claim 6, wherein, when controlling the display in which
 the size of human flow corresponding to the human flow data is expressed in a heat map, the display control unit controls the display, to make previous data portions vary with time” [Zhou, ¶  0081-0082 and 0091].
With respect to Claim 12: all limitations have been examined with respect to the device in claims 1-2, 4, and 6-7.  The method taught/disclosed in claim 12 can clearly perform the device of claims 1-2, 4, and 6-7. Therefore claim 12 is rejected under the same rationale.
With respect to Claim 13: all limitations have been examined with respect to the device in claims 1-2, 4, and 6-7.  The medium taught/disclosed in claim 13 can clearly perform the device of claims 1-2, 4, and 6-7. Therefore claim 13 is rejected under the same rationale.
With respect to Claim 14: While Zhou discloses “The information processing device according to claim 1, wherein the measurement area is set” [Zhou, Abstract, ¶ 0080-0083, 0089, 0091 and 0180];
Zhou does not specifically state that the area in which the mobile unit moves to is based on points set by longitude and latitude.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johnson into the invention of Zhou to not only include moving UAVS to locations to survey as Zhou discloses but to also include the area by latitude and longitude as taught by Johnson with a motivation using an art known feature of using geolocations to control UAV’s [Johnson, ¶ 0021]. Additionally, the claimed invention is merely a combination of old, well known elements such as drone monitoring and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 3 is rejected under 35 USC 103 as being unpatentable over Zhou et al. (United States Patent Publication 2017/0083748), in view of Johnson et al.  (United States Patent Publication 2016/0307447), and in further view of Bailey (United States Patent Publication 2016/0207626).
	With respect to Claim 3: While Zhou discloses measuring human flow in a vicinity of a location, where the mobile units can move, land, takeoff, hover, and even arched paths, Zhou does not disclose that a circle path is taken.
	Baily, which is also an airborne monitoring system teaches “while circling from a present location in the measurement area” [Baily, ¶ 0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bailey into the invention of Zhou to not only include hovering in positions around an area to gather people flow data as Zhou discloses but to also circle the area as taught by Bailey with a motivation of allowing this concept to be carried out by fixed winged drones and further to provide proper surveillance to an area [Bailey, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such as drone monitoring and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 5 is rejected under 35 USC 103 as being unpatentable over Zhou et al. (United States Patent Publication 2017/0083748) in view of Johnson et al.  (United States Patent Publication 2016/0307447) and in further view of Pillai et al. (United States Patent 9,104,201).
	With respect to Claim 5: While Zhou discloses “The information processing device according to claim 1, wherein, when a plurality of mobile units
perform measurement to measure human flow” [Zhou, Abstract, ¶ 0080-0083, 0089, 0116-0117, 0121, 0145 and 0180]; 

	Pillai, which is also an airborne monitoring system teaches “the mobile unit control unit controls each of the plurality of mobile units the vicinity by moving while correcting a motion vector” [Pillai, Col 11 lines 55-Col 12 lines 28 and Col 13 lines 32-Col 14 line 13 and Figures 6 and 9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pillai into the invention of Zhou to not only include hovering in positions around an area to gather people flow data as Zhou discloses but to control other units when moving and gathering data as taught by Pillai with a motivation of using swarm technology to ensure proper coverage of an area. Additionally,  the claimed invention is merely a combination of old, well known elements such as drone monitoring and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 8-9 are rejected under 35 USC 103 as being unpatentable over Zhou et al. (United States Patent Publication 2017/0083748) in view of Johnson et al.  (United States Patent Publication 2016/0307447) and in further view of Erickson et al. (United States Patent Publication 2017/0123418).
	With respect to Claims 8-9 and 11: While Zhou discloses that vehicle can land, Zhou does not go into specific details about the landing process.

“The information processing device according to claim 8, wherein the mobile unit control unit controls 25 the mobile unit to move to the landing area set by the setting unit at an end of measurement or at a time of a fuel shortage” [Erickson, ¶ 0025, 0038-0039, and 0049-0059 and Figure 2];
and “The information processing device according to claim 9, further comprising a transmission unit that transmits landing instruction data, wherein, when receiving the landing instruction data transmitted by the transmission unit, the mobile unit control unit controls the mobile unit to land in the landing area in accordance with the landing instruction data” [Erickson, ¶ 0025, 0038-0039, and 0049-0059 and Figure 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Erickson into the invention of Zhou to not only include controlling drones to monitor areas and people flow data as Zhou discloses but to control the units to swarm and land when needed as taught by Erickson with a motivation of creating a more robust system that accounts for drones having low power needs [Erickson, ¶ 0054]. Additionally,  the claimed invention is merely a combination of old, well known elements such as drone monitoring and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed .
Claim 15 is rejected under 35 USC 103 as being unpatentable over Zhou et al. (United States Patent Publication 2017/0083748) in view of Johnson et al.  (United States Patent Publication 2016/0307447) and in further view of Murphy et al. (United States Patent Publication 2017/0311127).
	With respect to Claim 15: While Zhou discloses “The information processing device according to claim 1, wherein the human measurement flow is measured using optical flow data” [Zhou, Abstract, ¶ 0080-0083, 0089, 0116-0117, 0121, 0145 and 0180]; 
Zhou does not specifically state the human measurement flow is measured using Wi-Fi signals received from a plurality of mobile devices.
	Murphy, which is also an airborne monitoring system teaches “the human measurement flow is measured using Wi-Fi signals received from a plurality of mobile devices” [Murphy, ¶ 0122 and Claim 19].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Murphy into the invention of Zhou to not only use optical means to gather flow data as Zhou discloses but to also use Wi-Fi data for human flow data calculation as taught by Murphy with a motivation creating a more robust system that can use other types of flow data analysis to gather and calculate flow data. Additionally, the claimed invention is merely a combination of old, well known elements such as drone .
Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669